Citation Nr: 1312553	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  11-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to a temporary total evaluation for treatment of a service-connected disability requiring convalescence.  


REPRESENTATION

Appellant represented by:	Daniel Adams


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1991 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The Board notes that the records suggest the Veteran may have recently changed his last name.  However, there is nothing in the claims file or Virtual VA file reflecting when or why the last name was changed on the claims file or in recent RO documents.  Thus, the Board has included this new last name in the A.K.A. field.  If the Veteran has not, in fact, changed his last name and the changes to the claims file and in documents in Virtual VA are erroneous, action should be taken by the RO or the Appeals Management Center to correct the error.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the records in Virtual VA reveals that the Veteran was seen in the Western Salt Lake VA outpatient clinic for complaints that included back pain.  A December 2011 entry noted the Veteran reported receiving treatment with Dr. Kris Davis at Spinal Care Center of Utah to include for his low back.  Treatment records from this provider have not been associated with the claims file and may be relevant to the issue on appeal.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The issue of entitlement to a temporary total evaluation for treatment of a back disability requiring convalescence is inextricably intertwined with the claim for service connection for a back disability and therefore must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his back disability since January 2010.  He should specifically be asked to provide a fully completed release form for Dr. Kris Davis at Spinal Care Center of Utah.  After securing any necessary release for Dr. Davis and any other providers identified by the Veteran, the RO/AMC should request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  Obtain relevant VA treatment records from the Western Salt Lake VA outpatient clinic dating since February 2012.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


